 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2:19-cv-01331-JLR Document 5-1 Filed 08/29/19 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
JEROME BROWN, JR.,
Plaintiff, CASE NO, C19-1331-JLR.
v.
ORDER DENYING IN FORMA
MEGAN J. BRENNAN, et al., PAUPERIS REQUEST
Defendants.

 

 

The Court, having reviewed plaintiff's application to proceed in forma pauperis (IFP), the
Report and Recommendation of Mary Alice Theiler, United States Magistrate Judge, and the
remaining record, does hereby find and ORDER:

(1) The Court adopts the Report and Recommendation;

(2) ‘Plaintiff's IFP application is DENIED;

(3) This case DISMISSED without prejudice; and

(4) — The Clerk is directed to send copies of this Order to plaintiff and to the Honorable

 

 

Mary Alice Theiler.
M
DATED this \3__ day of Leper yur , 2019.
JAMES. ROBART ©
United States District Judge
ORDER DENYING IN

FORMA PAUPERIS REQUEST
PAGE - 1

 

 

 
